DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of August 16, 2021.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on August 16, 2021, have been noted.

Priority:  09/22/2014
Status of Claims:  Claims 1, 3 – 11, 13 – 19 and 21 – 26 are pending.  Claims 1, 5, 7, 8, 11, 15, 17 – 19, 23, 25 and 26 have been AMENDED.  Claims 2, 12 and 20 have previously been CANCELLED.    
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for message management in a batch auction trading environment by receiving a plurality of electronic messages, storing each of the plurality of electronic messages in a buffer, including data specifying an associated order to buy or sell a product in the market, a first subset of messages include data specifying a particular execution time being stored and not based on the time of receipt, a second set of messages specifying the same particular execution time being stored based upon their time of receipt, a number of messages of the first subset being limited to a specified maximum number, and placing the stored electronic messages into the market for execution.  The limitations of message management in a batch auction trading environment by receiving a plurality of electronic messages, storing, including data, associating, specifying, limiting, and placing the stored electronic messages into the market for execution, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a system, a processor, and a non-transitory memory connected through a network to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 94 – 102 and 110 – 112, additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more that an abstract an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 3 – 10 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 3 – 10 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with message management in a batch auction trading environment by receiving a plurality of electronic messages, storing, including data, associating, specifying, limiting, and placing the stored electronic messages into the market for execution is not an inventive concept.
Independent system Claim 11, and independent product Claim 19, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 11 and 19 are substantially similar to process Claim 1. 
Claims 13 – 18 dependent from Claim 11, and Claims 21 – 26 dependent from Claim 19, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 13 – 18 and 21 – 26 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with message management in a batch auction trading environment by receiving a plurality of electronic messages, storing, including data, associating, specifying, limiting, and placing the stored electronic messages into the market for execution is not an inventive concept.
Therefore, Claims 1, 3 – 11, 13 – 19 and 21 – 26 are rejected under 101.  Claims 1, 3 – 11, 13 – 19 and 21 – 26 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The amendments to the claims have been entered.
Applicant’s arguments regarding the amended claims and 35 U.S.C. 112(a) are found persuasive, and the 35 U.S.C. 112(a) rejection has been withdrawn.
Applicant has amended independent Claims 1, 11 and 19 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions. Additionally, message management in a batch auction trading environment, messages including an associated order to buy or sell a product in the market, and placing stored messages into the market for execution, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in computer operations, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility. Additionally, neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Further, the focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant’s reference to preemption is unpersuasive because the absence of preemption alone is not determinative of patent eligibility
Applicant’s argument regarding a technological improvement for message management in an electronic market is unpersuasive.  Transmission of order messages for prioritization based upon a particular execution time (e.g., duration) or transmission of order messages on a first-in/first-out basis is not a technological improvement. 
Applicant’s suggestion asserting the claims to be founded on the Mental Processes grouping of abstract ideas, is unpersuasive as the 101 rejection is not founded upon association to concepts of judgement and opinion.  The 101 rejection is founded upon organizing human activity, commercial interactions and business relations as Certain Methods of Organizing Human Activity, which is quite distinct from the Mental Processes grouping of abstract ideas.
Applicant's citation of Ex parte Ashraf Ismail ("Ismail"), PTAB decision July 1, 2016 as supporting patent eligibility is unpersuasive because the claims at issue in Ismail are readily distinguishable over the instant claims. Ismail, which is a non-precedential decision, is based upon a distinct fact pattern as to multi-pixels spectral images identifying microorganisms.  In contrast, the instant claims do not involve multi-pixels spectral images identifying microorganisms, with the instant claims providing a solution to a business-related or economic problem.
Applicant’s citation of Berkheimer is unpersuasive because the application of well-understood, routine, and conventional, as a single test, is not determinative of patent eligibility.  Additionally, certain computer functions such as storing and retrieving information in memory (OIP Tech), and receiving or transmitting data over a network (BuySAFE) have conditionally been recognized as being routine and conventional.
Applicant’s contention of “enabling a computer to do things it could not do before”, is unpersuasive.  Claims 1, 11 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 11 and 19, along with claims dependent from Claims 1, 11 and 19, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Again, the focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection of Claims 1, 3 – 11, 13 – 19 and 21 – 26 has been made.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20210513 & PTO 892), particularly, the limitation(s) – regarding: implementing a batch auction trading system of an electronic market using electronic messages, the submission of which cannot be directly controlled by the system, the method comprising: receiving, by a processor over a time period having a beginning time and an ending time, a plurality of electronic messages, each of the plurality of electronic messages being received at any time within the time period, after which the received plurality of electronic messages are to be processed by the electronic market; storing, by the processor, each of the plurality of electronic messages in a buffer stored in a non-transitory memory, coupled with the processor, for subsequent processing in the stored order upon expiration of the ending time, each of the plurality of electronic messages including data specifying an associated order to buy or sell a product in the electronic market to be executed upon expiration of the ending time in a time-based order in which the plurality of electronic messages are stored in the buffer, wherein a first subset of the plurality of electronic messages comprise temporally specific messages which further include data specifying a particular execution time subsequent to a time of receipt between the beginning and the ending time of the time period at which the electronic message is to be placed into the electronic market for execution of the order associated with the electronic message, each electronic message of the first subset being stored in the buffer based on the specified particular execution time relative to the time-based order and not based on the time of receipt by the processor, a second subset of at least two of the first subset of the plurality of electronic messages specifying a same particular execution time and having been received at different times prior to that specified same particular time, and wherein those of the plurality of electronic messages not in the first subset are stored in the buffer based on their time of receipt, and wherein a number of electronic messages of the first subset is limited to a specified maximum number; and placing, by the processor upon expiration of the ending time, each of the stored electronic messages into the electronic market for execution of the associated order thereof in the order in which the plurality of electronic messages are stored in the buffer, wherein each electronic message of the first subset is placed into the electronic market for execution based on the specified particular execution time relative to the time-based order and not based on the time of receipt by the processor and wherein those of the plurality of electronic messages not in the first subset are placed into the electronic market based on their time of receipt, regardless of the time at which each of stored electronic messages was received by the processor; and wherein the electronic messages in the second subset reduces the resources of the system required for processing the received plurality of electronic messages as compared with the resources which would be required if the plurality of electronic messages were simultaneously received.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prasad  et al., U.S. 2015/0006350 generally identifies auction information indicative of an auction start time and acceptance phase, receiving messages with actions to be executed such as buy/sell, and a trading auction with execution of actions within an auction inclusive of a time duration for execution; Eddy et al., U.S. 2015/0006349 generally identifies a participant’s instruction regarding shares traded of a financial instrument over a particular time window, parameterized orders, and time-dependent transformation of parameterized orders into concrete trading orders; Lutnick et al., U.S. 2010/0057627 generally identifies trading with priority rules inclusive of first come first serve and first entered orders, along with receipt of additional orders that may be received over time with simultaneous treatment and execution subject to a priority mechanism; and Alderucci et al., U.S. 2010/0191637 generally identifies an order management module, an order book, a queue of orders subject to trading in an auction, an auction server containing a depository of received orders forwarded prior to initiation of an auction, and order matching on a first-in/first-out basis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
August 23, 2022